Citation Nr: 0534918	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  97-23 793A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to the assignment of an initial rating in excess 
of 10 percent for disc disease of the lumbar spine.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel




INTRODUCTION

The veteran had active service from June 1995 to June 1996.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an August 1996 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas which granted service connection for 
degenerative disc disease of the lumbosacral spine and 
assigned a 10 percent evaluation, effective June 11, 1996.  
The veteran appeals for the assignment of a higher initial 
rating.  During the pendency of his appeal the veteran has 
relocated on several occasions, his appeal was forwarded to 
the Board of Veterans' Appeals (Board) from the Los Angeles, 
California RO.

A claim such as this one on appeal, placed in appellate 
status by disagreement with the initial rating award and not 
yet ultimately resolved, is an original claim as opposed to a 
new claim for increase.  Fenderson v. West, 12 Vet. App. 119 
(1999). In such cases, separate ratings may be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Id.

The veteran testified at a January 2004 hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is of record.

Following appellate review in June 2004, the Board remanded 
the case to the RO for additional development of the record.  
The case has been returned to the Board for further appellate 
review.


FINDING OF FACT

The veteran's service-connected disc disease of the lumbar 
spine is symptomatic and productive of some functional 
impairment but it has not been manifested more than slight 
limitation of motion of the lumbar spine or limitation of 
flexion of the thoracolumbar spine to 60 degrees or less; 
more than slight lumbosacral strain; more than mild 
intervertebral disc syndrome; muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour; incapacitating episodes having a duration of at 
least two weeks during the past 12 months; any incapacitating 
episodes necessitating bedrest prescribed by a physician; or 
any associated neurological disabilities, including but not 
limited to bowel and bladder impairment.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 
percent for disc disease of the lumbar spine have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.321(b) (1), 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5292, 5293, 5295 (prior to September 
26, 2003, to include the September 23, 2002 amendments to 
5293); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, 5243 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION
Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
new law eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duties to 
notify and to assist claimants in the development of their 
claims.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000).  See 38 U.S.C.A. §§ 
5102 and 5103 (West 2002).  

In this regard, VA will inform the veteran of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the veteran 
provide any evidence in his possession that pertains to the 
claim.  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A.

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of a 
statement of the case (SOC) dated in June 1997, supplemental 
statements of the case (SSOC) dated in October 2001 and 
September 2005, and a letter regarding the VCAA in March 
2005, the veteran was provided with the applicable law and 
regulations and given adequate notice as to the evidence 
needed to substantiate his claim and the evidence not of 
record that is necessary.  The March 2005 letter advised the 
veteran that VA would attempt to obtain records of private 
medical treatment if the veteran identified the treatment and 
provided authorization to do so.  There documents show that 
the appellant was notified of the evidence needed to 
substantiate his claim and the avenues through which he might 
obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) the VCAA notifications of record essentially 
satisfied the notice requirements by: (1) Informing the 
appellant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) informing 
the appellant about the information and evidence the VA will 
seek to provide; (3) informing the appellant about the 
information and evidence the claimant was expected to 
provide; and (4) informing the appellant to provide any 
evidence in the appellant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you got pertaining to your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

The Board is satisfied that the RO has provided all notice as 
required by the VCAA, including asking him to submit 
everything he has which is pertinent to the claim.  The March 
2005 VCAA letter specifically asked the veteran to tell the 
RO if he knew of any additional evidence he would like 
considered.  This request of the veteran implicitly included 
a request that if he had any pertinent information, he should 
submit it.  Under the above circumstances, the failure to use 
the exact language of the fourth element was harmless error.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  VA has 
taken all appropriate action to develop the veteran's claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) (Pelegrini I)), the Court held that a 
VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  

In this case, VCAA notice was not provided to the veteran 
before the rating decision on appeal.  However, the RO's 
decision was entered in August 1996, several years before the 
enactment of VCAA.  Obviously, VA could not have informed the 
veteran of law that did not yet exist.  Moreover, in 
Pelegrini II, the Court made it clear that where, as in this 
case, notice was not mandated at the time of the initial RO 
decision, and the RO did not err in not providing such notice 
complying with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) because an initial RO decision had already 
occurred.  Also see VAOPGCPREC 7-2004.  The veteran has not 
been prejudiced thereby as he has been fully informed of the 
provisions thereof as relevant to his claims and afforded the 
opportunity to identify relevant evidence.  VA has also taken 
all appropriate action to develop his claim.  The RO 
thereafter reviewed his case on more than one occasion, 
without imposing any greater hurdle to the grant of service 
connection due to the prior denial of the claim.  There is no 
prejudicial error resulting from the inability to notify the 
veteran of the VCAA until after the initial unfavorable 
decision.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error. 

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  See 38 
U.S.C.A. § 5103A.  The RO has obtained the veteran's service 
medical records.  In addition, the RO has obtained all 
identified evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Here, the veteran was afforded several VA examinations during 
the period of time at issue for determining the severity of 
his low back disability, which were thorough in nature and 
adequate for rating purposes.  These evaluations included VA 
orthopedic and neurological examinations in July 2005.  The 
Board finds that the evidence is sufficient to adjudicate 
this appeal; there is no duty to provide another examination 
or a medical opinion.  Id. 

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claim on the merits.  

Factual Background

The veteran contends that the initial rating assigned to his 
low back disability is not adequate.  In particular, he 
believes that the assigned rating does not take into 
consideration the severe pain and impact on his ability to 
live a normal life. 

The veteran' service medical records show that he seen on 
several occasions with complaints of back problems.  A 
November 1995 magnetic resonance imaging (MRI) report 
revealed a finding of disc desiccation and disc disease of 
the lumbosacral spine.

Treatment reports dated from July to August 1998 from Wells 
Chiropractic Group document treatment of the veteran's low 
back.

VA outpatient treatment records from January to November 1999 
showed that the veteran was seen with complaints of chronic 
low back pain and that he underwent physical therapy.  

A January 1999 VA x-ray report of the lumbar spine revealed a 
negative study.

An August 1999 VA MRI report of the lumbar spine showed 
degeneration of the L5-S1 disc space and an annular tear at 
L5-S1.  There were also mild two level discs bulging from L4-
S1.  There was no significant spinal stenosis or foraminal 
stenosis at any level. 

The veteran underwent a VA orthopedic examination in February 
2001.  He reported constant pain in his lower lumbar region 
with no specific radiation.  There was no leg pain.  He did 
complain of stiffness and decreased range of motion.  He 
denied any paresthesias but he did report occasional 
weakness.  He currently remained employed and was able to 
drive to work.  He denied any bowel or bladder symptoms.  He 
did report occasional night discomfort.  Currently, he was 
not taking any prescription medications, although he did use 
Tylenol occasionally for discomfort.

Physical examination revealed normal heel-to-toe gait and 
normal cadence and stride length.  He had no difficulty 
rising from a chair.  There was tenderness over the L5 
region.  Range of motion testing revealed flexion to 100 
degrees with pain at 100.   He extended to 30 degrees with 
pain at 30.  Lateral bending was to 45 degrees on each side 
without pain.  He could rotate 85 degrees bilaterally without 
pain.  Strength was 5/5 on all muscle groups.  Deep tendon 
reflexes were 1+ and symmetrical.  There was no Babinski and 
no clonus.  Pulses were 2+.  He had no paresthesias and there 
was normal sensation to light touch.  

The diagnosis was low back strain without radiculopathy.  X-
ray was normal.  

The veteran underwent a VA neurology examination in February 
2001.  He reported that certain positions such as standing 
and prolonged walking will aggravate his low back pain.  He 
stated that his pain has interfered with the quality of his 
life, particularly with his inability to engage in physical 
activities.  He reported that the pain was constant and did 
not travel to his legs.  He denied any numbness, tingling in 
the legs, falls or significant weakness.  There was no lack 
of control of bowel or bladder movements.  

Neurological examination revealed normal strength in the 
lower extremities without any atrophy.  Sensory examination 
was ok for position and touch.  Gait was normobased.  He 
could tandem normally.  He could walk on his toes and heels.  
Romberg and tandem Romberg were negative.  Examination of the 
back did not reveal any tenderness to light palpation.  There 
were no spasms noted.  Range of motion was limited in flexion 
to about 80 degrees or so, extension around 15 degrees, and 
right and lateral rotation to about 30 degrees.  It was noted 
that that on MRI in August 1999, there was an annular tear at 
L5-S1, but no evidence for disc herniation or spinal 
stenosis.  

The diagnosis was normal neurologic examination with no brain 
or peripheral nerve disease found.  There was no evidence of 
radiculopathy.

Billing records for back therapy were received from 
Ravenswood Health Center.  The records show that the veteran 
sought physical therapy in 2002.  

A letter dated in December 2003 was received from D. J., D.C 
at the Ravenswood Health Center.  The chiropractor stated 
that the veteran has been treated in his office over the 
course of approximately five months and that he was diagnosed 
with lumbar segmental dysfunction with concomitant lower back 
pain.  He reported that the veteran's lumbar spine showed a 
decreased lumbar curve, osteophytes, and decreased disc 
heights.  It was the chiropractor's opinion that the damage 
done to the veteran's spine has caused a permanenet 
destabilizaiton of the lumbar region which would require 
regular stabilization care over the veteran's lifetime.  
Without this type of care, the veteran's condition would 
certainly worsen and inevitably limit his ability to function 
normally on a day-to-day basis.

A letter dated in January 2004 was received from C. C., P.T.  
The physical therapist stated that he provided treatment to 
the veteran for relief of chronic low back and leg pain 
between November 2001 and May 2002.  During the course of 
treatments, the veteran was working for a home builder, 
requiring prolonged standing and worksites and prolonged 
sitting in cars during commutes.  It was reported that the 
veteran's pains were worse after prolonged standing and after 
attempts at vigorous exercise, including swimming and weight 
training.  Such exacerbations included numbness and tingling 
of both feet and of the posterior lower extremities.  

The veteran testified at a January 2004 videoconference 
hearing that he has constant low back pain which occasionally 
radiates down his legs.  He also reported that he 
occasionally experienced tingling in his left foot and well 
as flare-ups when performing certain activities.      

The Board remanded the case in June 2004 for further VA 
examination and to obtain any outstanding medical treatment 
records.

VA outpatient treatment records dated from September 2004 to 
January 2005 show ongoing treatment of the veteran's low 
back.  The veteran essentially complained of back pain.  He 
denied weakness in the lower extremities and denied 
incontinence.  He reported tingling in the feet while at the 
gym and that his feet fall asleep when doing cardiac 
exercises.  X-ray reports conducted in January 2005 revealed 
no evidence of significant degenerative or acute lumbar spine 
osseous disease or spondylolisthesis.

The veteran underwent a VA orthopedic and neurology 
examination in July 2005.  The reported that he experiences 
pain across the lower back at L4-L5 with occasional radiation 
down his right leg during physical activities such as riding 
a stationary bike at the gym.  His flare-ups are provoked by 
prolonged walking, aerobic exercises, cleaning his apartment, 
excessive bending, stooping, and lifting more than 20 pounds.  
He stated that since his injury, he has more frequent 
urination.  He denied dysuria, dribbling or hesitancy.  He 
also denied bowel complaints or incontinence of urine or 
stool.  He denied any associated symptoms such as fever, 
chills, weight loss, malaise or dizziness.   He is not 
unsteady and has not had any falls.  When he has flare-ups, 
he does not walk.  In the past 12 months, he reported that he 
has been incapacitated three times.  Those episodes of pain 
lasted approximately three days.  He has never been 
hospitalized or received injections for acute back pain.  The 
veteran worked as a manager of an apartment building.  He was 
able to perform activities of daily living without 
assistance.  His back injury has prevented him from 
participating in skiing, playing racquetball, hiking, camping 
and running.  

Physical examination revealed that the veteran's posture was 
erect and that his gait was normal.  He got in and out of the 
chair without difficulty.  He was able to climb onto and off 
the examination table without difficulty.  Examination of the 
lumbosacral spine indicated no back braces or lumbosacral 
supports.  There was no erythema, ecchymosis, scars, masses, 
swelling, atrophy or deformities.  There was no loss of 
lumbosacral lordosis.  There was no scoliosis or pelvic 
asymmetry.  There was no leg length discrepancy.  There was 
no difficult heel/toe ambulation.  There was tenderness with 
muscle spasms on palpation over the mid spinous process at 
L4-L5 and the vertebral muscles at L4-L5.  

Range of motion testing showed forward flexion was from 0 to 
90 degrees where 0 to 95 degrees is normal.  Extension was 
from 0 to 30 degrees where 0 to 35 degrees is normal.  
Lateral flexion was from 0 to 35 degrees where 0 to 40 
degrees is normal.  Lateral rotation was from 0 to 30 degrees 
bilaterally where 0 to 35 degrees is normal.  The veteran was 
asked to repetitively forward flex and extend at the waist 
ten times and he was able to perform this task without rest 
or stopping because of fatigue or pain.  Range of motion of 
the lumbar spine was not limited by pain, weakness, fatigue, 
lack of endurance, gross incoordination, awkward/excess 
motion or easy/early fatigability.  

There was no atrophy or ankylosis in the thoracic or lumbar 
sacral spine.  Muscle strength in the lower extremities was 
5/5 bilaterally.  Distal pulses were 2+/2+ bilaterally.  
Waddell's sign, straight leg raising and Patrick-Faber test 
were negative.

X-rays of the lumbosacral spine revealed normal lordotic 
curvature, with no evidence of significant spondylolisthesis.  
There was no evidence of osseous fractures, dislocations, or 
subluxations.  The intervertebral disc spaces and sacroiliac 
joints were within normal limits.  The examiner's impression 
based orthopedic examination was that there was no evidence 
of significant degenerative or acute lumbar spine osseous 
disease and no evidence of spondylolisthesis.

Neurological examination showed no diminished sensation to 
light touch and pinprick over the right/left anterior thigh, 
right/left medial leg/medial foot, right/left lateral leg/mid 
foot, right/left lateral dorsal and right/left lateral 
ventral foot.  The veteran's gait was normo-based and he 
could tandem walk normally.  Romberg was negative.  Neurology 
examination diagnoses were lumbago with muscle spasms and 
diminished knee and ankle jerk reflexes 1+/2+ bilaterally; no 
objective evidence of persistent symptoms compatible with 
sciatic neuropathy; and no objective evidence of functional 
deficits secondary to pain, weakness, excess fatigability or 
incoordination.

The examiner concluded that examination of the veteran did 
not demonstrate any functional deficits or flare-ups during 
repetitive flexion and extension.  Regarding additional 
functional loss during reported flare-ups, the examiner would 
be merely speculating as to the degree of functional 
deficits.

Laws and Regulations
   
Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4.  Separate rating codes identify the various disabilities. 
38 C.F.R. Part 4.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole-recorded history.  38 C.F.R. §§ 4.2, 4.41.

As noted in the introduction to this decision, a claim placed 
in appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim as 
opposed to a new claim for increase.  Fenderson v. West, 12 
Vet. App. 119 (1999).  In such cases, separate ratings may be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Id.
    
The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed. Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating. Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

During the pendency of the veteran's appeal the regulations 
pertaining to the evaluation of spinal disabilities have 
twice been amended. See 67 Fed. Reg. 54345-54349 (Aug. 22, 
2002) (effective September 23, 2002); and 68 Fed. Reg. 51454-  
51456 (Aug. 27, 2003) (effective September 26, 2003).  
Effective September 23, 2002, Diagnostic Code 5293 relating 
to intervertebral disc syndrome was amended. 67 Fed. Reg. 
54345-49.  The September 2002 amendments did not change the 
criteria under Diagnostic Code 5292 or 5295.

As to the amendments to the criteria for rating 
intervertebral disc syndrome effective September 23, 2002, a 
20 percent disability rating was warranted when there were 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months. An 
incapacitating episode was defined as a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
required bed rest prescribed by a physician and treatment by 
a physician.  An evaluation could be had either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining separate evaluations of the chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities under 38 C.F.R. § 
4.25, whichever method resulted in the higher evaluation.

In 2003, the schedule for rating spine disabilities was 
changed again to provide for the evaluation of all spine 
disabilities under a General Rating Formula for Diseases and 
Injuries of the Spine, unless the disability is rated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (renumbered as Diagnostic Code 5243).  
The General Rating Formula for Diseases and Injuries of the 
Spine provides for assignment of a 40 to 100 percent 
evaluation for unfavorable ankylosis of the spine. Diagnostic 
Code 5243 provides that intervertebral disc syndrome 
(preoperatively or postoperatively) be rated either under the 
General Rating Formula for Disease and Injuries of the Spine, 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under 38 C.F.R. § 4.25.  Any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are rated separately, under an 
appropriate diagnostic code. The incapacitating episode 
rating scheme set forth in Diagnostic Code 5243 provides for 
no higher than a 60 percent rating and is nearly the same as 
that utilized in the 2002 changes.

Prior to September 26, 2003, 38 C.F.R. §4.71a, Diagnostic 
Code 5292, regarding the limitation of motion of the lumbar 
spine, allowed a 40 percent rating for severe limitation of 
motion, a 20 percent rating for moderate limitation of 
motion, and a 10 percent rating for a slight limitation of 
motion.

Prior to September 26, 2003, pursuant to 38 C.F.R. §4.71a, 
Diagnostic Code 5295, a 40 percent rating is warranted for a 
severe lumbosacral strain, with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion. A 20 percent rating is 
warranted for a lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position. A 10 percent rating is 
warranted for a lumbosacral strain with characteristic pain 
on motion. A 0 percent rating is warranted for slight 
subjective symptoms.

Prior to the revision, 38 C.F.R. § 4.71a, Diagnostic Code 
5293 provided that moderate intervertebral syndrome with 
recurring attacks warranted a 20 percent evaluation. A 40 
percent evaluation was warranted for severe intervertebral 
disc syndrome with recurring attacks with intermittent 
relief. A 60 percent evaluation required pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy (that is, with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseases disc) and little intermittent 
relief.

Under the most recent revised criteria for rating spine 
disabilities, intervertebral disc syndrome continues to be 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A 20 percent evaluation is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months.  An evaluation of 40 percent 
requires intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months.  A 60 percent rating 
was assigned when the veteran experienced incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.

A Note to revised Diagnostic Code 5293 provides that an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  The Note also provides that "chronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from intervertebral 
disc syndrome which are present constantly, or nearly so.

As noted above, effective September 26, 2003, the General 
Rating Formula for Diseases and Injuries of the spine were 
changed again. For diagnostic codes 5235 to 5243 (unless 5243 
is evaluated under the Formula for Rating Intervertebral Disc 
Syndrome based on incapacitating episode) a 100 percent 
rating is warranted when there is unfavorable ankylosis of 
the entire spine. A 50 percent rating is warranted when there 
is unfavorable ankylosis of the entire thoracolumbar spine. A 
40 percent rating is warranted when there is unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine. A 30 percent 
rating is warranted when there is forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine. A 20 percent rating is warranted 
when there is forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, combined range of motion 
of the cervical spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough to result in abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis. A 10 percent rating is 
warranted when there is forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees; or, forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, combined range 
of motion of the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.

In addition, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled. 38 C.F.R. §§ 4.40, 4.45. See Deluca v. 
Brown, 8 Vet. App. 202 (1995).

Analysis

As noted under the law and regulations above, during the 
pendency of the veteran's appeal the regulations pertaining 
to the evaluation of spinal disabilities have twice been 
amended. See 67 Fed. Reg. 54345-54349 (Aug. 22, 2002) 
(effective September 23, 2002); and 68 Fed. Reg. 51454- 51456 
(Aug. 27, 2003) (effective September 26, 2003).  In Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991), the United States 
Court of Veterans Appeals (now the United Stated Court of 
Appeals for Veterans Claims) (Court) held that when the 
governing law or regulations change during an appeal, the 
most favorable version will be applied. The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
subsequently overruled Karnas to the extent that it indicated 
retroactive application of a new law or regulation might be 
appropriate in the absence of language in the law or 
regulation requiring such application.  See Kuzma v. 
Principi, 341 F.3d 1327, 1328-1329 (2003). Similarly, 
VAOPGCPREC 7-2003, which addressed the standards governing 
retroactive application of statutes and regulations, found 
that the Karnas rule conflicts with Supreme Court and Federal 
Circuit precedent "insofar as it requires VA to apply the 
version of a statute or regulation most favorable to a 
claimant when a statutory or regulatory change is silent as 
to application."  However, the General Counsel of VA has held 
that where a law or regulation changes during the pendency of 
a claim for a higher rating, the Board must first determine 
whether the revised version is more favorable to the veteran.  
In so doing, it may be necessary for the Board to apply both 
the old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
2002) can be no earlier than the effective date of that 
change.  The Board must apply both the former and the revised 
versions of the regulation for the period prior and 
subsequent to the regulatory change, but an effective date 
based on the revised criteria may be no earlier than the date 
of the change.  As such, VA must generally consider the claim 
pursuant to both versions during the course of an appeal.  
See VAOPGCPREC 3-2000; 65 Fed. Reg. 33422 (2000); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).

The veteran's disc disease of the lumbar spine is rated 10 
percent under 38 C.F.R. §4.71a, Diagnostic Code 5293.  As 
noted above, during the pendency of the veteran's appeal the 
regulations pertaining to the evaluation of spinal 
disabilities have twice been amended.  

As the rating criteria demonstrate, intervertebral disc 
syndrome is a disorder characterized by certain neurological 
symptoms and that attacks of these symptoms recur with 
greater or lesser frequency and are punctuated by periods of 
intermittent relief of varying duration.  See VAOPGCPREC 36- 
97 at 2 (Dec. 12, 1997) ("[Diagnostic Code] 5293, codified at 
38 C.F.R. § 4.71a, describes disability due to 
[Intervertebral Disc Syndrome] in terms of 'symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of diseased 
disc.'").  The greater the frequency of the attacks and the 
lesser the duration of the intermittent periods of relief, 
the higher the rating.

Exactly "how many" attacks and "how many" periods of relief 
for "how long" measured over "how long" a period of time in 
order to constitute a 60 percent rating, a 40 percent rating, 
a 20 percent rating, etc., is not specified in the rating 
schedule.  Nevertheless, such determinations must be made or 
no ratings would ever be assigned.  Therefore, making such 
determinations about factors not precisely defined in the 
rating criteria but nevertheless necessary to assigning a 
rating is not the same as considering factors "wholly 
outside" the rating criteria which the Court has held 
constitutes legal error.  Massey v. Brown, 7 Vet. App. 204, 
208 (1994), citing Pernorio v. Derwinski, 2 Vet. App. 625, 
628 (1992).  To the contrary, making such determinations is 
to consider factors "inherent" in the rating criteria that 
are not quantified and require judgment to be exercised on 
the part of the adjudicator reviewing the relevant evidence.

Intervertebral disc syndrome "is a group of signs and 
symptoms due to nerve root irritation that commonly includes 
back pain and sciatica (pain along the course of the sciatic 
nerve) in the case of lumbar disc disease, and neck and arm 
or hand pain in the case of cervical disc disease.  It may 
also include scoliosis, paravertebral muscle spasm, 
limitation of motion of the spine, tenderness over the spine, 
limitation of straight leg raising, and neurologic findings 
corresponding to the level of the disc."  VAOPGCPREC 36-97 at 
Note 2.

The record reflects that upon VA orthopedic and neurology 
examinations in February 2001, the veteran complained of 
constant low back pain with no specific radiation and 
occasional weakness of the lower back.  He also reported that 
prolonged standing and walking exacerbated the pain and that 
he was unable to engage in physical activities.  Forward 
flexion of the lumbar spine was to 100 degrees on VA 
orthopedic examination and to 80 degrees on VA neurology 
examination.  He could extend to 30 degrees on orthopedic 
examination and to 15 degrees on neurology examination.  
Lateral bending was to 45 degrees on orthopedic examination 
and 30 degrees on neurological examination.  The veteran 
could rotate to 85 degrees bilaterally on orthopedic 
examination.  The neurological examination was reported as 
normal with no evidence of radiculopathy.  Thus, at this 
stage, the medical evidence did not show that the veteran's 
disc disease of the lumbar spine was productive of more than 
slight limitation of motion, more than mild intervertebral 
disc syndrome, or more than mild lumbosacral strain with 
characteristic pain on motion but no muscle spasm on extreme 
forward beding, or loss of lateral spine motion, unilateral, 
in a standing position.

Throughout the next few years, the evidence shows that the 
veteran sought chiropractic treatment and physical therapy 
for his low back pain.  VA outpatient medical records reveal 
he reported ongoing back pain, particularly when engaged in 
physical activity.  He also periodically complained of 
radiating back pain.  However, there is a paucity of abnormal 
objective findings to substantiate his claim of increased 
disablement.  

X-rays taken in January 2005 revealed no evidence of 
significant degenerative or acute lumbar spine osseous 
disease or spondylolisthesis.  On VA examination in July 
2005, the veteran continued to complain of constant low back 
pain with occasional radiation down his right leg during 
physical activities.   He reported flare-ups provoked by 
excessive bending, lifting, prolonged standing and walking 
exacerbated the pain.  However, the veteran's lumbar flexion 
forward was at 90 degrees.  Lateral flexion was to 35 degrees 
and lateral rotation was to 30 degrees.  The veteran could 
forward flex and extend at the waist ten times without 
complaints of fatigue or pain.  X-rays of the lumbar spine 
revealed normal lordotic curvature with no evidence of 
spondylolisthesis.  The intervertebral disc spaces and 
sacroiliac joints were within normal limits.  There was no 
evidence of sciatic neuropathy.    

The relevant medical evidence tends to show that the 
veteran's disc disease of the lumbar spine continued to more 
nearly approximate a level of mild versus moderate 
disability.  Although the evidence shows that the veteran has 
consistently sought treatment for low back pain, neurological 
examinations have consistently been essentially normal, aside 
from intermittent radiating pain and diminished ankle 
reflexes.  There is no medical evidence of an absent ankle 
reflex.  

As to the current criteria for rating the veteran's his back 
disability, there is no medical evidence to show that he 
experienced incapacitating episodes of back symptoms having a 
total duration of at least 2 weeks but less than 4 weeks 
during the past 12 months.  Upon VA examination in July 2005, 
the veteran reported that in the past 12 months, he was 
incapacitated three times with those episodes of pain lasting 
only approximately three days.  Although the veteran has 
reported frequent flare-ups of symptoms, there is no 
indication that he was prescribed bed rest by a physician for 
such exacerbations of symptoms.  See note (1) following 38 
C.F.R. § 4.71a, Diagnostic Code 5243.  The objective findings 
on the VA orthopedic and neurological examinations in July 
2005 do not show that the veteran's low back condition had 
increased in severity since earlier examinations.  

The relevant medical evidence shows that overall the veteran 
has not had more than slight limitation of motion of the 
lumbar spine with consideration of the DeLuca factors, to 
include pain and flare-ups of symptoms.  Ranges of motion 
have ben reported as essentially normal.  On examination in 
July 2005, it was specifically noted that the veteran's 
lumbar spine motion was not limited by pain, weakness, 
fatigue, lack of endurance, gross incoordination, or 
fatigability.  Furthermore, there is no medical evidence of 
muscle spasm on extreme forward bending or loss of lateral 
spine motion in standing position.  Therefore, the veteran is 
not entitled to a rating in excess of 10 percent under 
Diagnostic Code 5292 or 5295.

The Board notes that in order to warrant a rating in excess 
of 10 percent effective September 26, 2003 (effective date of 
most recent amendments to criteria for rating disabilities of 
the spine), the medical evidence must show, in pertinent 
part, unfavorable ankylosis of the entire spine (for a 100 
percent rating); unfavorable ankylosis of the entire 
thoracolumbar spine (for a 50 percent rating); forward 
flexion of the thoracolumbar spine 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine (for a 
40 percent rating); or forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees, or the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees, or muscle spasm or 
guarding severe enough to result in abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis (for a 20 percent rating).

The veteran does not meet the criteria for a rating in excess 
of 10 percent under criteria effective from September 26, 
2003.   The February 2001 examinations showed flexion of the 
lumbar spine to 100 degrees with pain at the extreme and at 
80 degrees.  Combined range of motion of the thoracolumbar 
spine was greater than 120 degrees on both examinations.  The 
July 2005 examination showed flexion of the lumbar spine to 
90 degrees.  Range of motion was not limited by pain at this 
examination.  Once again combined range of motion of the 
thoracolumbar spine was greater than 120 degrees.  The July 
2005 examiner did note the presence of muscle spasms, 
however, there was no evidence that the muscle spasm was 
severe enough to result in abnormal gait or abnormal spinal 
contour, nor was it reported that the veteran had muscle 
spasm on extreme forward beding, or loss of lateral spine 
motion, unilateral, in a standing position.  The examiner 
stated that the veteran's gait was normal and he could tandem 
walk normally.  X-rays of the lumbar spine revealed normal 
lordotic curvature.      

In summary, the evidence of record shows that the veteran's 
disc disease of the lumbar spine does not meet the criteria 
for a higher rating at any point since receipt of his claim.  
As the preponderance of the evidence is against the veteran's 
claim for an initial or staged rating in excess of 10 percent 
for disc disease of the lumbar spine, the benefit-of-the-
doubt rule is not applicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); also see generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

The Board has considered whether this case should be referred 
to the Director, Compensation and Pension Service, for 
extraschedular consideration for rating of the veteran's 
service connected low back disability.  The governing norm in 
such exceptional cases is: A finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b).  There is no evidence in the claims file 
of frequent periods of hospitalization for a low back 
disability.  There is also no evidence of marked interference 
with employment.  The veteran experiences pain, but there is 
no evidence to show that his job performance is hindered to a 
degree beyond that which is already considered by the 
schedular rating.  In the absence of such factors, the Board 
is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to the assignment of an initial or staged rating 
in excess of 10 percent for disc disease of the lumbar spine 
is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


